

Exhibit 10.2


AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT


This Amendment to the Executive Employment Agreement (the "Agreement") effective
as of January 1, 2016, is hereby made by and between Chesapeake Utilities
Corporation, a Delaware corporation (the "Company"), and Stephen C. Thompson
(the "Executive").




Background Information


    The parties to this Amendment (the "Parties") entered into the Agreement
dated as of January 9, 2013, regarding the Executive's employment relationship
with the Company. The Parties desire to amend the Agreement to provide for the
extension of the Current Term, as defined therein, for a period of two years,
subject to further extension each year thereafter, as provided in the Agreement.




Agreement


In consideration of the mutual promises and covenants contained herein, the
Company and Executive hereby agree as follows:


1.    The first sentence of Section 2.b of the Agreement shall be revised to
read as follows: “Subject to Paragraph 2(c), the Current Term of this Agreement
shall extend through December 31, 2017, subject to further extension as provided
below.”


2.    All other provisions of the Agreement shall remain unchanged.


 
 
CHESAPEAKE UTILITIES CORPORATION
 
 
 
 
[CORPORATE SEAL]
 
By:
 
 
 
 
 
ATTEST:
 
Title:
 
 
 
 
 
 
 
Date:
 
 
 
 
 
 
 
EXECUTIVE:
 
 
 
 
 
 
 
 
 
 
 
 
 
Date:
 





